 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 5:18-MJ-00010-JLT
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   NOE PRIETO,                                          DATE: May 2, 2019
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Erica P. Grosjean
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on April 30, 2019. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.
27

28

                                                           1
30
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.     The date of the preliminary hearing is extended to August 7, 2019, at 2:00 p.m. before

 3 Magistrate Judge Erica P. Grosjean.

 4         2.     The time between May 2, 2019, and August 7, 2019, shall be excluded from calculation

 5 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 6         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 7

 8
     IT IS SO ORDERED.
 9
10     Dated:    April 30, 2019                            /s/
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
30
